FILED
                             NOT FOR PUBLICATION                             AUG 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES FREDERICK MENEFIELD,                       No. 10-16455

               Plaintiff - Appellant,            D.C. No. 1:09-cv-01484-OWW-
                                                 DLB
  v.

MATTHEW CATE, Secretary of                       MEMORANDUM *
California Department of Corrections and
Rehabilitation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       James Frederick Menefield, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

prison officials violated his due process rights when they retained him in a security

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
housing unit for an indeterminate term. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.

§§ 1915(e), Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and 1915A,

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed the federal due process claim because

even assuming that there was a liberty interest at stake, Menefield failed to allege

facts suggesting that he was denied due process. See Superintendent, Mass. Corr.

Inst. v. Hill, 472 U.S. 445, 455 (1985) (“[T]he requirements of due process are

satisfied if some evidence supports the decision by the prison disciplinary board

. . . .”); Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974) (setting forth the

minimum due process required when a prisoner faces disciplinary charges).

      The district court did not abuse its discretion by dismissing without leave to

amend because amendment would have been futile. See Lopez v. Smith, 203 F.3d

1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    10-16455